NO. 07-05-0147-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   JUNE 2, 2005
                          ______________________________

       ROBERT SCHERER AND SCS CONSTRUCTION MANAGEMENT INC.,

                                                                      Appellants

                                             v.

                         DEAN ANGELL and SALLY ANGELL,

                                                                      Appellees

                        _________________________________

              FROM THE 281st DISTRICT COURT OF HARRIS COUNTY;

                 NO. 2003-20697; HON. DAVID BERNAL, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Robert Scherer and SCS Construction Management Inc. appeal from the trial court’s

judgment awarding damages to appellants Dean and Sally Angell. The clerk’s record was

filed on May 3, 2005. The reporter’s record was due on May 2, 2005. On May 13, 2005,

a letter was sent to the court reporter requesting a reporter’s status. No response has been

received, though due by May 23, 2005.
       Accordingly, we abate this appeal and remand the cause to the 281st District Court

of Harris County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed;

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not have the practical effect of depriving the appellants of their
              right to appeal or delaying the resolution of this appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

June 30, 2005. Should further time be needed by the trial court to perform these tasks,

then same must be requested before June 30, 2005.

       It is so ordered.

                                                   Per Curiam




                                              2